            Case 1:19-cr-00615-VEC Document 22 Filed 04/06/21 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------ X       DATE FILED: 4/6/2021
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-615 (VEC)
                 -against-                                    :
                                                              :     ORDER
 DARRYL LAMOOR THOMAS,                                        :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a Violation of Probation hearing on October 27,

2020;

        WHEREAS after defense counsel informed the Court that Mr. Thomas had complied

with his Probation Officer’s instructions, the Court adjourned a November 12, 2020 hearing to

January 13, 2021;

        WHEREAS after the Probation Department informed the Court that Mr. Thomas had

remained in compliance with the terms of his probation, the Court adjourned the hearing to April

13, 2021; and

        WHEREAS the Probation Department has informed the Court that Mr. Thomas has

continued to remain in compliance with the terms of his probation;

        IT IS HEREBY ORDERED that the April 13, 2021 hearing is ADJOURNED sine die.

        IT IS FURTHER ORDERED that not later than April 20, 2021, the Probation

Department must submit an updated report either requesting the dismissal of Mr. Thomas’s

outstanding violations of probation or requesting that the Court take some other action.

SO ORDERED.

Dated: April 6, 2021
      New York, NY
                                                            ______________________________
                                                                ___________________________
                                                                  VALERIE CAPRONI
                                                                              CAPRON   NI
                                                                United States District Judge
